Citation Nr: 0312461	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  99-08 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Basic eligibility for pension.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran had active duty for training from March 24, 1975 
to July 27, 1975, and he had active naval service from 
October 1975 to July 1976.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied benefits sought in January 1999, and he appealed its 
decision.  He had requested a hearing before a traveling 
member of the Board of Veterans' Appeals (Board).  However, 
he failed to report for the hearing in May 2003 without good 
cause shown.


FINDING OF FACT

The veteran did not perform active service during a period of 
war.


CONCLUSION OF LAW

The veteran does not meet the service requirements for 
nonservice-connected pension benefits.  38 U.S.C.A. §§ 101, 
1521 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of the appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's 
development and adjudication of the claim was consistent with 
the VCAA and the amendments to 38 C.F.R. §§ 3.103, 3.159, and 
3.326 (2002), and VA's duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2002).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties including in the VA Form 
21-526 the veteran submitted in November 1998, VA's January 
1999 VA assistance letter to the veteran, VA's January 1999 
decision notification letter, the March 1999 statement of the 
case which contained the provisions of 38 C.F.R. § 3.159 
(2001) and other pertinent information.  VA sent the veteran 
a VCAA letter in July 2002 on service connection matters 
raised in the veteran's April 1999 VA Form 9 for pension 
benefits.  It then sent him a September 2002 rating decision 
and decision notification letter on those matters.

The Board concludes that the discussions in the RO decision, 
statement of the case, and other correspondence with the 
veteran informed him of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2002).  Service records have been obtained.  Reasonable 
attempts were made to obtain identified relevant evidence.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Pertinent law and regulations

VA pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from nonservice-connected 
disabilities which are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a).  

The provisions of 38 U.S.C.A. § 1521(j) indicate that a 
veteran meets the service requirements for pension if such 
veteran served in the active military, naval or air service - 

(1) for ninety days or more during a period of 
war; 
(2) during a period of war and was discharged 
or released from such service for a 
service-connected disability; 
(3) for a period of ninety consecutive days or 
more and such period began or ended during a 
period of war; or 
(4) for an aggregate of ninety days or more in 
two or more separate periods of service during 
more than one period of war.

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty. 38 U.S.C.A. § 101(24) (West 
2002).

There was no period of war between October 1975 and July 
1976, 38 U.S.C.A. § 38 U.S.C.A. § 101, so that period of 
service is not of concern in determining eligibility for 
pension.  38 U.S.C.A. § 1521(j).

The Vietnam era ended on May 7, 1975.  
38 U.S.C.A. § 101(29)(A).

Analysis

The veteran contends that he is entitled to VA nonservice-
connected disability pension benefits because his period of 
naval service from March 24, 1975 to July 27, 1975 was active 
duty.  

What he needs to show is active naval service as defined by 
38 U.S.C.A. § 101(24), which fits the criteria of 
38 U.S.C.A. § 1521(j)(1),(2),(3), or (4).

The service department verified in December 1976 that the 
veteran served on active duty for training from March 24, 
1975 to July 27, 1975 and that he had active duty from 
October 1975 to July 1976.  The service department stated 
that the veteran performed no other active duty or active 
duty for training.  His two periods of service were not 
continuous.

Later in December 1976, the service department stated that 
the veteran had enlisted in the United States Naval Reserve 
on March 24, 1975, entered on active duty, was released from 
active duty on July 27, 1975, and was discharged on October 
19, 1975.  It stated that he reenlisted in the United States 
Navy on October 20, 1975 and was discharged in July 1976.  

In the veteran's November 1998 VA Form 21-526, he stated that 
he had an active duty period of service from March 24, 1975 
to July 13, 1976.  

The evidence of service shows that the veteran's service from 
March 24 to July 27, 1975 was active duty for training.  The 
evidence of service including that furnished by the service 
department in December 1976 and the DD Form 214N submitted by 
the veteran in February 1999 shows that he entered the 
Reserve on March 24, 1975 and that he was released from 
active duty for training on July 27, 1975.

The veteran can not qualify under 38 U.S.C.A. § 1521(j)(1) 
because there were not 90 or more days of active military 
service during a period of war.  The Vietnam era ended on May 
7, 1975.

He can not qualify under 38 U.S.C.A. § 1521(j)(2) because he 
was not discharged or released from active duty for training 
for a service-connected disability.  There is no contention 
that he was, and the service department evidence does not 
indicate that this was the case.  The DD Form 214N which he 
submitted, for instance, shows no time lost and no disability 
severance pay.  Other service records are similarly silent.

He can not qualify under 38 U.S.C.A. § 1521(j)(4), because 
those provisions require active service during more than one 
period of war.  He is not a veteran of the first period of 
service.

As for qualification under 38 U.S.C.A. § 1521(j)(3), his 
active duty for training was not active naval service.  Under 
38 U.S.C.A. § 101(24)(B), active duty for training is active 
naval service only if the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty.  During active duty for training, the veteran was 
not disabled from a disease or injury incurred in the line of 
duty, according to the evidence.  He is not a veteran of the 
first period of service.

The service department verified that it was merely active 
duty for training.  The veteran stated in April 1999 that he 
was disabled twice due to disease incurred while in the line 
of duty.  He mentioned having anxiety and convulsions due to 
an adverse reaction to medication and having an upper 
respiratory/pneumonia type disorder.  However, the evidence 
including the service records does not indicate that he was 
disabled from a disease or injury incurred or aggravated in 
the line of duty during active duty for training.  The 
veteran reported that he was in good health and on no 
medications when he completed his report of medical history 
in August 1975.  No disqualifying defects were noted and no 
disabilities were diagnosed on service entrance examination 
in October 1975.  The veteran's recent statements are not 
satisfactory evidence of active naval service during his 
period of active duty for training from March 24 to July 27, 
1975.

The Board notes that VA visited the question of whether 
disability resulted from personal injury suffered or disease 
contracted in the line of duty in its September 2002 decision 
denying service connection for anxiety and convulsions due to 
adverse reaction to medication and for upper 
respiratory/pneumonia type disorder.  The veteran did not 
appeal its determination.

In sum, the appellant performed two periods of service.  The 
first was active duty for training and he is not a veteran of 
this period of service.  The second period of service was 
during peacetime.  Although a veteran of the second period 
service, such service does not qualify for pension.  The 
appellant does not meet the service requirements for 
nonservice-connected pension benefits.  
38 U.S.C.A. § 1521(j). In this case, the law as applied to 
the facts is dispositive.


ORDER

Entitlement to basic eligibility for nonservice-connected 
pension benefits is denied.





	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



